752 N.W.2d 464 (2008)
Jane Campbell WEST and Joe Eldon West, Jr., Plaintiff-Appellees,
v.
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, a Michigan Corporation, Defendant-Appellant.
Docket No. 132156. COA No. 251003.
Supreme Court of Michigan.
July 23, 2008.
By order of January 24, 2007, the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in McDonald v. Farm Bureau Insurance Co. (Docket No. 132218). On order of the Court, the case having been decided on April 23, 2008, 480 Mich. 191, 747 N.W.2d 811 (2008), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.